Case 1:19-cv-01991-PAB-SKC Document 61 Filed 03/29/21 USDC Colorado Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

  Civil Action No. 19-cv-01991-PAB-SKC

  LESLIE SUSAN DALE

         Plaintiff,

  v.

  COUNTRY PREFERRED INSURANCE COMPANY,

       Defendant.
  _____________________________________________________________________

                                  ORDER
  _____________________________________________________________________

         This matter is before the Court on defendant’s Motion to Exclude Testimony of

  Jeremy Sitcoff [Docket No. 36]. This case involves the alleged bad faith and denial of

  underinsured motorist benefits under an insurance policy defendant issued to plaintiff.

  See generally Docket No. 7. The Court has jurisdiction pursuant to 28 U.S.C. § 1332.

  I. BACKGROUND

         On December 2, 2015, plaintiff was involved in an accident involving a negligent

  driver. See Docket No. 7 at 2, ¶ 7. While the at-fault driver had liability insurance, his

  policy limits were insufficient to compensate plaintiff for the injuries she sustained. See

  id., ¶ 10. At the time of her accident, plaintiff had an automobile insurance policy with

  defendant. See id., ¶ 4. Because the at-fault driver’s policy was insufficient to

  compensate plaintiff, plaintiff notified defendant that she would be seeking an under-

  insured motorist claim. See id. at 3, ¶ 14. After plaintiff failed to secure the policy limits

  from defendant, plaintiff filed suit in Boulder County District Court. See Docket No. 7.
Case 1:19-cv-01991-PAB-SKC Document 61 Filed 03/29/21 USDC Colorado Page 2 of 7




  Plaintiff brings three claims: (1) underinsured motorist benefits; (2) unreasonable delay

  or denial pursuant to Colo. Rev. Stat. §§ 10-3-1115, 1116; and (3) common law

  insurance bad faith. See id. at 6-10. On July 10, 2019, defendant removed the case to

  federal court. See Docket No. 1. On July 24, 2020, defendant filed the present motion

  to exclude plaintiff’s insurance expert, Jeremy Sitcoff. See Docket No. 36.

  II. LEGAL STANDARD

         Rule 702 of the Federal Rules of Evidence provides that:

         A witness who is qualified as an expert by knowledge, skill, experience,
         training, or education may testify in the form of an opinion or otherwise if:
         (a) the expert's scientific, technical, or other specialized knowledge will
         help the trier of fact to understand the evidence or to determine a fact in
         issue; (b) the testimony is based on sufficient facts or data; (c) the
         testimony is the product of reliable principles and methods; and (d) the
         expert has reliably applied the principles and methods to the facts of the
         case.

  Fed. R. Evid. 702. As the rule makes clear, while required, it is not sufficient that an

  expert be qualified based upon knowledge, skill, experience, training, or education to

  give opinions in a particular subject area. Rather, the Court m ust “perform[] a two-step

  analysis.” 103 Investors I, L.P. v. Square D Co., 470 F.3d 985, 990 (10th Cir. 2006).

  After determining whether the expert is qualified, the proffered opinions must be

  assessed for reliability. See id.; Fed. R. Evid. 702 (requiring that the testimony be

  “based on sufficient facts or data,” be the “product of reliable principles and methods,”

  and reflect a reliable application of “the principles and methods to the facts of the

  case”).

         In ruling on a Rule 702 motion, the district court has a “gatekeeper function to

  ‘ensure that any and all scientific testimony or evidence admitted is not only relevant,


                                               2
Case 1:19-cv-01991-PAB-SKC Document 61 Filed 03/29/21 USDC Colorado Page 3 of 7




  but reliable.’” United States v. Gabaldon, 389 F.3d 1090, 1098 (10th Cir. 2004)

  (quoting Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 589 (1993)). To perform

  that function, a court must “assess the reasoning and methodology underlying the

  expert’s opinion, and determine whether it is both scientifically valid and applicable to a

  particular set of facts.” Dodge v. Cotter Corp., 328 F.3d 1212, 1221 (10th Cir. 2003)

  (citing Daubert, 509 U.S. at 592-93). Where an expert witness relies on experience, the

  expert “‘must explain how that experience leads to the conclusion reached, why that

  experience is a sufficient basis for the opinion, and how that experience is reliably

  applied to the facts.’” United States v. Medina-Copete, 757 F.3d 1092, 1104 (10th Cir.

  2014) (quoting Fed. R. Evid. 702, advisory committee notes). When examining an

  expert’s method, however, the inquiry should not be aimed at the “exhaustive search for

  cosmic understanding but for the particularized resolution of legal disputes.” Daubert,

  509 U.S. at 597. It is the specific relationship between an expert’s method, the

  proffered conclusions, and the particular factual circumstances of the dispute that

  renders testimony both reliable and relevant.

  III. ANALYSIS

         Defendant moves to preclude Jeremy Sitcoff, an attorney, “from testifying at

  trial.” Docket No. 36 at 1. Defendant’s primary objection is that Mr. Sitcoff’s opinions

  “are merely statements of law that invade the province of the court on instructing the

  jury or conclusory statements reserved for the finder of fact.” Id. at 2. Plaintiff responds

  that insurance industry experts are allowed to discuss the law because it is not within a

  juror’s common knowledge. See Docket No. 38 at 9.



                                               3
Case 1:19-cv-01991-PAB-SKC Document 61 Filed 03/29/21 USDC Colorado Page 4 of 7




         As an initial matter, defendant’s motion fails to comply with the Court’s Practice

  Standards, which state that a Rule 702 motion “shall identify with specificity each

  opinion the moving party seeks to exclude.” Practice Standards (Civil cases), Chief

  Judge Philip A. Brimmer, § III.G. While defendant provides examples of opinions of Mr.

  Sitcoff that it wishes to exclude, it nevertheless make a generalized challenge and

  seeks to preclude Mr.Sitcoff from testifying at all during the trial. The Court is unable to

  rule that Mr. Sitcoff’s opinions should be excluded in their entirety because defendant

  has not demonstrated that each of Mr. Sitcoff’s opinions in his report should be

  excluded. Therefore, the Court will construe defendant’s motion as a challenge to

  those opinions of Mr. Sitcoff that the motion reasonably identifies. See, e.g., Docket

  No. 36 at 5.

         In insurance bad faith cases, expert witnesses are permitted to testify about

  relevant legal standards. “[A]n expert’s testimony is not per se inadmissible simply

  because it requires discussion of the law.” See Amica Life Ins. Co. v. Wetz, No. 15-cv-

  1161-WJM-CBS, 2017 WL 897839, at *3 (D. Colo. Mar. 7, 2017). “[A] witness may

  properly be called upon to aid the jury in understanding the facts in evidence even

  though reference to those facts is couched in legal terms.” Specht v. Jensen, 853 F.2d

  805, 809 (10th Cir. 1988). Such testimony “is proper under Rule 702 if the expert does

  not attempt to define the legal parameters within which the jury must exercise its fact-

  finding function. However, when the purpose of testimony is to direct the jury’s

  understanding of the legal standards upon which their verdict must be based, the

  testimony cannot be allowed.” Id. at 809-10. Testimony that “articulates the ultimate



                                               4
Case 1:19-cv-01991-PAB-SKC Document 61 Filed 03/29/21 USDC Colorado Page 5 of 7




  principles of law governing the deliberations of the jury” is inadmissible. Id. at 808.

  While an expert may refer to the law in expressing his or her opinion, the expert “may

  not state legal conclusions drawn by applying the law to facts.” A.E. ex rel. Evans v.

  Indep. Sch. Dist. No. 25, 936 F.2d 472, 476 (10th Cir. 1991) (citations om itted).

         Mr. Sitcoff is an expert on insurance industry standards. Docket No. 36-1 at 1-2.

  Defendant does not challenge his qualifications. See generally Docket No. 36.

  Therefore, he may testify as to insurance industry standards codified in Colorado and

  ones that are generally accepted within the Colorado insurance industry, to the extent

  that he does not knowingly contradict a pretrial ruling in this case by the Court. See

  O’Sullivan v. Geico Cas. Co., 233 F. Supp. 3d 917, 928 (D. Colo. 2017) (perm itting an

  insurance expert to offer his opinions on relevant industry standards, but not permitting

  the expert to opine on whether the insurance company met any legal standard).

         Defendant challenges the following five statements of Mr. Sitcoff: (1) “[i]ndustry

  standards require that an insurer be at all times actuated by good faith and fair dealing”;

  (2)“[t]he duty of good faith and fair dealing is broad and touches upon every aspect of

  the insured-insurer relationship”; (3) the duty of good faith requires that “an insurer treat

  its insured fairly and honestly and that it do nothing to hinder its insured’s interests”; (4)

  “[t]he duty of good faith and fair dealing is non-delegable, it applies to acts of an

  insurer’s employees, and it continues through the life of the claim and into litigation”;

  and (5) “[a]n insurer’s most fundamental duty is the duty to investigate claims because

  without a reasonable, proper, and timely investigation the insurance policy benefits

  cannot be paid in a reasonable and timely manner.” See Docket No. 36 at 5.



                                                5
Case 1:19-cv-01991-PAB-SKC Document 61 Filed 03/29/21 USDC Colorado Page 6 of 7




  Defendant argues that, “[a]lthough the statements are couched in terms of ‘industry

  standards,’ they are [] statements of law.” Id.

         The Court finds that these statements are proper opinions based on industry

  standards. An insurance industry expert is permitted to testify regarding insurance

  industry standards and, additionally, that a defendant’s conduct did not conform with

  those standards. See Sands v. Integon Nat’l Ins. Co., No. 18-cv-00714-PAB-NYW,

  2020 WL 7027442, at *4 (D. Colo. Nov. 30, 2020). What an expert may not do is apply

  legal standards derived from caselaw or statutes to state an opinion that def endant’s

  conduct actually violated any legal standard. See id. An expert is not permitted to

  “state legal conclusions drawn by applying the law to facts,” A.E. ex rel. Evans, 936

  F.2d at 476, because “such ultimate conclusions would not be helpful to the jury and

  would improperly intrude on its fact-finding function.” O’Sullivan, 233 F. Supp. 3d at

  929.

         Neither Mr. Sitcoff’s report nor in the challenged opinions state a legal conclusion

  regarding defendant’s allegedly unreasonable or unlawful behavior. Rather, he reviews

  industry standards. See Docket No. 36-1 at 8-15. Therefore, Mr. Sitcoff may discuss

  these industry standards and compare those standards to specific, factual instances of

  defendant’s actions and compare those specific instances to industry standards he

  identifies. See O’Sullivan, 233 F. Supp. 3d at 928 (ruling that expert could offer

  opinions whether defendant’s conduct “differed, in factual terms, from the practices of

  other insurers” or from “relevant industry practices and standards,” but could not opine

  about whether defendant’s conduct “was unlawful or ‘egregious’”); see also Houston



                                               6
Case 1:19-cv-01991-PAB-SKC Document 61 Filed 03/29/21 USDC Colorado Page 7 of 7




  Speciality Ins. Co. v. Vaughn, 2017 WL 11415011, at *3 (M.D. Fla. Apr. 13, 2017)

  (permitting an insurance expert to (1) “explain[] what she knows of insurance industry

  standards, (2) “explain[] the facts and evidence she reviewed in the case,” and (3)

  “opin[e] on the ways she believes [the insurer’s] conduct fell short of” those standards).

  What Mr. Sitcoff may not do is offer a cumulative summary of defendant’s actions to

  opine that defendant’s conduct either failed to meet all of the relevant industry

  standards, and therefore its conduct was unreasonable according to those standards,

  or was unreasonable as a matter of law. See O’Sullivan, 233 F. Supp. 3d at 929.

  IV. CONCLUSION

         Wherefore, it is

         ORDERED that defendant’s Motion to Exclude Testimony of Jeremy Sitcoff

  [Docket No. 36] is DENIED.


         DATED March 29, 2021.


                                     BY THE COURT:


                                     ____________________________
                                     PHILIP A. BRIMMER
                                     Chief United States District Judge




                                               7
